Citation Nr: 1809169	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-20 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for arthritis of the left knee.

2. Entitlement to service connection for arthritis of the left hand.

3. Entitlement to service connection for arthritis of the right shoulder.

4. Entitlement to service connection for arthritis of the lower back.

5. Entitlement to service connection for arthritis of the neck.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1983 as a chapel activities specialist in the U.S. Army.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  The RO in Roanoke, Virginia currently has jurisdiction.

The claims were remanded in October 2012 and February 2017 and are again before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary. 

The Veteran contends that the disorders on appeal all either manifested in service or were caused by injuries sustained in service. 

Service treatment records show that the Veteran was treated for left hand pain in 1977, right shoulder pain in 1978 and 1979 including after an injury and concussion playing football.  However, in a March 1983 discharge examination, the Veteran denied any history of chronic symptoms associated with the issues on appeal and no orthopedic abnormalities were noted by the examiner.  
For the left hand, the most recent VA examinations in May 2017 reported "[t]he examination of the left hand, including radiographic findings, was normal."  Likewise, the December 2015 VA examination noted "X-ray noted unremarkable left hand."  It is unclear if new X-rays were taken by the examiner in May 2017 or he if he reviewed the December 2015 X-rays or report.  

However, despite these findings, there are three other reports, supported by diagnostic testing, showing some type of degenerative changes in the left hand.  A May 2008 X-ray of the hands noted "minimal degenerative changes at the right first CMC joint, third MCP joint . . ., and at the left second MCP joint."  Impression was "minimal degenerative changes of both hands."  A February 2014 radiological report of the left wrist noted an impression that "probably indicate[s] mild DJD of the first carpometacarpal joint."  A May 2014 VA orthopedic surgery note reported "new problem of pain, numbness, and snapping radial aspect left hand and wrist.  No trauma . . . there is palpable "click" at thumb CMC joint with motion."  An Orthopedic surgeon reported "x-ray show early djd thumb CMC joint," diagnosis was also DJD CMC joint.  Given that these three reports of degenerative changes in the left hand where not considered or explained by the examiner when he noted normal left hand, a new opinion is needed.

For the left knee, the May 2017 medical opinion regarding the knee reported that "radiographic examination of the left knee did not reveal evidence of degenerative joint disease."  Instead, the examiner stated the Veteran had bilateral patellofemoral syndrome.  Much like the left hand, there are multiple reports of degenerative changes in VA treatment records.  See, e.g., January 2008 VA primary care note (reporting X-ray showed left knee mild degenerative changes); February 2008 VA physical assessment consultation note (assessing "left knee pain most likely due to multi-level DJD with myofascial component."); August 2008 VA orthopedic note (reporting July 2008 MRI revealed tear in the medial meniscus.  The MRI impression was degenerative joint disease, chondromalacia patella ("CMP"), Baker's cyst, "extensive tear of posterior horn of MM to near meniscal maceration of MM medial meniscus, with tear that appears to extend and involve posterior half of MM midzone.").  In a September 2017 addendum, the examiner acknowledged previous diagnoses of degenerative disease of the left knee but then diagnosed patellofemoral syndrome and inconsistently noted that radiographic studies did not reveal evidence of degenerative disease.  

A September 2008 VA primary care note reported "bilateral knee joints xray mild djd," with diagnosis "knee arthralgia bilateral sec[ondary] to mild djd ac joint.  VA treatment records from 2009 onwards report knee pain, mild swelling, and other symptoms associated and assessed as left knee arthritis, and treatments, such as cortisone shots/steroid injections.  See, e.g., April 2013 VA treatment records (noting osteoarthritis)

There are also three radiological reports of record noting left knee degenerative changes:  a July 2013 radiological report with comparison to January 2008 (left knee) found mild medial joint space narrowing, minimal osteophyte formation with impression was mild left osteoarthritis.  A June 2017 knee radiological report with comparison to the July 2013 noted findings "Moderate medial, mild lateral compartment degenerative changes.  Normal alignment.  No evidence of fracture or dislocation.  No effusion."  Impression was "Moderate medial and mild lateral compartment degenerative changes.  Similar to prior."  Give these reports of at least some degenerative changes in the left knee where not considered or explained by the examiner, a new opinion is needed.

Additionally, the examiner also noted that the Veteran never had "meniscus (semilunar cartilage) condition," but the Veteran had treatment for a meniscus tear in 2008 (see above).

Noting the above inconsistences between the examinations and the record, the Board finds it pertinent to ask for new opinions for all disabilities on appeal from a different examiner.

Additionally, for the three other disabilities on appeal, the prior February 2017 Board remand instructions included a statement that a "VA physician must provide the following opinion" which included whether any disabilities of the neck, low back, and right shoulder at least as likely as not (50 percent or greater probability) had an onset "within one year following separation from service," as well as whether a disability had an onset during active service or was caused or permanently worsened as a result of a service connected disability.  This does not appear to have been done.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records.

2.  For the back, neck, and right shoulder disabilities, obtain a new opinion from a different examiner.  Additional examination(s) is left to the discretion of the examiner.  The examiner should review the claims file and provide an opinion on whether it is as least as likely as not (50 percent or greater probability) that the above disabilities had onset during active service, were caused by injuries in service including those for which he received outpatient treatment, was caused or permanently aggravated (worsened) beyond natural progression by a service connected disability, or had an onset within one year following separation from service.

3.  Obtain an addendum opinion regarding the Veteran's left hand from a different examiner.  An additional examination is left to the discretion of the examiner.  Address the following:

(a) Reconcile the conflicting evidence as to whether there are degenerative changes of the left hand.  The examiner is asked to consider the findings of "unremarkable left hand" showed by X-ray(s) in the December 2015 and May 2017 VA examinations and the findings of the three reports referenced above (May 2008, February 2014, and May 2014), as well as any other relevant information, which note degenerative changes in the left hand.

(b) If a disability is found, the examiner is to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that such disability had an onset during active service, was caused by injuries in service including those for which he received outpatient treatment,, or was caused or permanently aggravated (worsened) beyond natural progression by a service connected disability.

3. Obtain an addendum opinion regarding the Veteran's left knee.  An additional examination is left to the discretion of the examiner.  Address the following:

(a) Reconcile the conflicting evidence as to whether there are degenerative changes of the left knee.  The examiner is instructed to reconcile the findings of "[t]his diagnostic test has findings that are clinically insignificant" and "radiographic examination of the left knee did not reveal evidence of degenerative joint disease" reported in the May and September 2017 VA examination and opinions with the findings listed above reporting numerous reports over multiple years of degenerative changes.

(b) If disability is found, the examiner is to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that such disability had an onset during active service, was caused by injuries in service including those for which he received outpatient treatment, or was caused or permanently aggravated (worsened) beyond natural progression by a service connected disability.

4.  If degenerative arthritis of the left hand and left knee is found, did such changes have an onset within one year following separation from service. 

5.  Readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and the Veteran's representative must be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






